Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 32 is the broadest independent claim. 
Claim 32 recites an apparatus for evaluating a physiological aging characteristic that includes a sensor configured to sense a physiological parameter from a user and a processor configured calculate a complexity corresponding to a change pattern of a physiological parameter. Claim 32 further recites the processor as being configured to determine a first aging characteristic of the user in a first time interval based on the complexity and to determine an aging characteristic of the user in a second time interval based on the first aging characteristic. Additionally, the processor is further configured to calculate a relative ratio that is a relative ratio of the physiological parameter to the complexity or a relative ratio of the variance in the physiological parameter to the complexity, and to determine the first aging characteristic based on the complexity and the relative ratio.
The closest prior art of record is Mirow in view of LeBoeuf in further view of Lipsitz in view of Abbo in view of Jeanne. Mirow in view of LeBoeuf in further view of Lipsitz in view of Abbo in view of Jeanne discloses a sensor configured to sense a physiological parameter from a user and a processor configured calculate a complexity corresponding to a change pattern of a physiological parameter. Additionally, Mirow in view of LeBoeuf in further view of Lipsitz in view of Abbo in view of Jeanne discloses the processor as being configured to determine a first aging characteristic of the user in a first time interval based on the complexity and to determine an aging characteristic of the user in a second time interval based on the first aging characteristic.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792